By the Court.
At the May term, 1889, of the Circuit Court of Morrow County, to-wit, on the 25th of May, the defendant in error recovered a judgment, in a proceeding in mandamus, against the plaintiff in error, to reverse which judgment the plaintiff in error commenced its proceeding in this court December 30, 1889.
*695On March 28, 1889, the legislature adopted an act repealing and amending § 6723 Rev. Stats. (86 Ohio Laws, 167), reducing the time in which proceedings may be commenced <fto reverse, vacate or modify a judgment or final order,” from two years to six months. The amended section contains no provision making it applicable to “ causes of action, prosecution, or proceeding,” existing at the time of the amendment or repeal. It provides, however, that it shall take effect from and after October 1, 1889.
Held: That the repealed section continued in force until the section, as amended, took effect October 1,1889; and that, as the plaintiffs in error had the right before the amendment took effect, to prosecute proceedings in error at any time within two years from the time judgment was rendered against them, the taking effect of the statute amended on October 1, 1889, did not affect this right. § 79 Rev. Stats.; Laferty v. Shinn, 38 Ohio St. 46 ; Bode v. Welch, 29 Ohio St. 19; State ex rel. v. Rabbitts, 46 Ohio St. 178.

Motion overruled.